PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of DEKA Products Limited Partnership
Appl. No.: 16/787,635
Filed: 11 Feb 2020
For:  System, Method, and Apparatus for Clamping
::::::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue after payment of the issue fee, pursuant to 37 CFR 1.313(b).

The application is being withdrawn to permit reopening of prosecution due to the unpatentability of one or more claims.  

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have been paid.  Applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.

                                                                                                                                                                                                   _/MONICA S. CARTER/_____________________
Monica Carter, Acting Director
Patent Examining Technology Center 3700


DEKA Research & Development Corp.
340 Commercial Street
Manchester, 03101-1129
/CORRINE M MCDERMOTT/MQAS, Art Unit 3700